         Case 1:20-mc-00016-ABJ Document 18 Filed 04/06/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



                                                            Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                              JURORS’ MOTION FOR ACCESS
UNITED STATES V. STONE                                      TO SEALED MATERIALS
                                                            SUPPORTING PARTIAL
                                                            CLOSURE OF THE FEBRUARY
                                                            25, 2020 MOTION HEARING IN
                                                            UNITED STATES V. STONE

                                                            Hon. Amy Berman Jackson




       On February 25, 2020, the Court heard Defendant Roger Stone’s motion for a new trial in

United States v. Stone, 1:19-cr-00018-ABJ-1 (D.D.C.).          See Stone ECF No. 313 (Sealed).

Immediately prior to that hearing, the Court held a separate hearing (the “Closure Hearing”) on

Mr. Stone’s motion for public proceedings on his new trial motion. Stone ECF No. 332. The

Court ruled that while the public and press would have access to live audio of the new trial hearing,

the proceedings would take place in a closed courtroom to prevent testifying Jurors from being

identified by name or physical appearance. See Closure Hearing Tr. at 17:3–19:19.

       In support of that partial closure, the Court made extensive findings under the Supreme

Court’s decisions in Waller v. Georgia, 467 U.S. 39 (1984), Presley v. Georgia, 558 U.S. 209

(2010), and Press-Enterprise Co. v. Superior Court (Press-Enterprise I), 464 U.S. 501 (1984). Id.

at 8:22–17:2. The Court concluded that for “any juror[]” identified by name or appearance, “the

risk of harassment and intimidation . . . is extremely high and that individuals who may be angry

about Mr. Stone’s conviction or other developments in the news may choose to take it out on them

personally.” Id. at 11:21–25.
           Case 1:20-mc-00016-ABJ Document 18 Filed 04/06/20 Page 2 of 7



       Those findings, and the evidence supporting them, are plainly relevant to whether the juror

questionnaires should be released. See Press-Enterprise I, 464 U.S. at 509–11 (district court may

constitutionally base partial closure of voir dire on findings that a wholly-open proceeding would

threaten juror priv acy); Presley, 558 U.S. at 213–16 (under Press-Enterprise I, “[t]here are no

doubt circumstances where a judge could conclude that threats of improper communications with

jurors or safety concerns are concrete enough to warrant closing voir dire”). Cf. Govt. Br. at 4–5

(arguing that the need “to protect juror privacy, and specifically to protect jurors from the

continued threat of harassment and intimidations—as articulated in the Court’s February 25,

2020, Waller findings,” justify redacting information “which could be used to readily identify a

juror”) (emphasis added). Most of the materials underlying the Court’s findings are matters of

public record, but some are not, or have been released only in redacted form. The Jurors

respectfully request access to the following sealed materials cited in support of partial closure of

the February 25, 2020, new trial hearing:

       •       Government’s Opposition to Open Hearing (relied upon at Closure Hearing Tr.
               4:11) (originally docketed under seal at Stone ECF No. 335, redacted version
               docketed at Stone ECF No. 348).

       •       Government’s Sealed Exhibit in Support of Opposition to Open Hearing (relied
               upon at Closure Hearing Tr. 4:12–14, 16:7) (docketed under seal at Stone ECF
               No. 335-1).

       •       Government’s Supplemental Opposition to Open Hearing (relied upon at Closure
               Hearing Tr. 4:12, 16:21–17:2) (docketed under seal at Stone ECF No. 336).

       •       Sealed Bench Conference at Closure Hearing Tr. 13:15–15:11 (redacted transcript
               docketed at Stone ECF No. 346).

 Date: April 6, 2020                                   Respectfully submitted,

                                                       /s/ Alan Raul
                                                       Alan Charles Raul
                                                       Bar ID 362605
                                                       SIDLEY AUSTIN LLP
                                                       1501 K Street, N.W.
                                                 2
Case 1:20-mc-00016-ABJ Document 18 Filed 04/06/20 Page 3 of 7



                                  Washington, D.C. 20005
                                  Tel: (202) 736-8477
                                  Fax: (202) 736-8711
                                  araul@sidley.com




                              3
           Case 1:20-mc-00016-ABJ Document 18 Filed 04/06/20 Page 4 of 7



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



                                                          Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                            Hon. Amy Berman Jackson
UNITED STATES V. STONE




                                    [PROPOSED] ORDER

       Upon consideration of Jurors’ Motion for Access to Sealed Materials Supporting Partial

Closure of the February 25, 2020 Motion Hearing in United States v. Stone, 1:19-cr-00018-ABJ-

1 (D.D.C.), it is hereby:

       ORDERED that the motion is granted. The Clerk shall make available to Jurors’

counsel unredacted versions of the following materials:

       •       Government’s Opposition to Open Hearing (originally docketed under seal at Stone
               ECF No. 335, redacted version docketed at Stone ECF No. 348).

       •       Government’s Sealed Exhibit in Support of Opposition to Open (docketed under
               seal at Stone ECF No. 335-1).

       •       Government’s Supplemental Opposition to Open Hearing (docketed under seal at
               Stone ECF No. 336).

       •       Sealed Bench Conference at Closure Hearing Tr. 13:15–15:11 (redacted transcript
               docketed at Stone ECF No. 346).




________________________________                    _________________________________
            Date                                        HON. AMY BERMAN JACKSON
                                                        United States District Judge
         Case 1:20-mc-00016-ABJ Document 18 Filed 04/06/20 Page 5 of 7



                                CERTIFICATE OF SERVICE

       I certify that on April 6, 2020, I served upon all counsel of record the foregoing

documents by filing said documents using the Court’s Electronic Case Filing System.

 Date: April 6, 2020                                   /s/ Alan Raul
                                                       Alan Charles Raul
         Case 1:20-mc-00016-ABJ Document 18 Filed 04/06/20 Page 6 of 7



          NAMES OF PERSONS TO BE SERVED WITH PROPOSED ORDER

       Pursuant to LCvR 7(k), the following attorneys are entitled to be notified of the entry of

the foregoing:

Norman A Pattis
PATTIS & SMITH, LLC
383 Orange Street
1st Floor
New Haven, CT 06511
203-393-3017
Fax: 203-393-9745

J.P. Cooney
U.S. ATTORNEY'S OFFICE FOR THE DISTRICT OF COLUMBIA
555 Fourth Street, NW
Washington, DC 20530
(202) 252-7281
Email: joseph.cooney@usdoj.gov

John Crabb , Jr.
U.S. ATTORNEY'S OFFICE
Judiciary Center Building
555 Fourth Street, NW
Room 11-844
Washington, DC 20530
(202) 252-1794
Email: John.D.Crabb@usdoj.gov

L. Peter Farkas
HALLORAN FARKAS & KITTILA LLP
1101 30th Street, NW
Suite 500
Washington, DC 20007
(202) 559-1700 ext 102
Fax: (202) 257-2019
Email: pf@hfk.law

Robert C Buschel
BUSCHEL & GIBBONS, P.A.
One Financial Plaza
100 S.E. Third Avenue
Suite 1300
Ft. Lauderdale, FL 33394
        Case 1:20-mc-00016-ABJ Document 18 Filed 04/06/20 Page 7 of 7



(954) 530-5301
Email: buschel@bglaw-pa.com

Bruce S. Rogow
LAW OFFICE OF BRUCE S. ROGOW, P.A.
100 NE 3rd Avenue
Suite 1000
Fort Lauderdale, FL 33301
(954) 767-8909
Fax: (954) 764-1530
Email: brogow@rogowlaw.com

Grant J. Smith
STRATEGYSMITH, P.A.
401 East Las Olas Boulevard
Suite 130-120
Fort Lauderdale, FL 33301
954-328-9064
Email: gsmith@strategysmith.com

Seth Ginsberg
ATTORNEY AT LAW
299 Broadway
Suite 1405
New York, NY 10007
212-227-6655
Email: srginsberg@mac.com

Tara A. Campion
LAW OFFICE OF BRUCE S. ROGOW, P.A.
100 NE 3rd Avenue
Suite 1000
Fort Lauderdale, FL 33301
(954) 767-8909
Fax: (954) 764-1530
Email: tcampion@rogowlaw.com

KatieLynn Boyd Townsend
REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS
1156 15th Street, NW
Suite 1020
Washington, DC 20005
(202) 795-9300
Fax: (202) 795-9310
Email: ktownsend@rcfp.org
